DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendment filed 10/23/2020. Claims 16-29 and 31-35 are pending. Currently no claims are in condition for allowance.

Terminal Disclaimer
The terminal disclaimer filed on 10/23/2020 disclaiming the terminal position of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No 9,980,304 has been reviewed and accepted. The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 16-18, 23, 24 and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al. (US 2014/0254499) in view of Bandyopadhyay et al. (US 2014/0004793 [IDS]).
Regarding claim 16, Hassan discloses Hassan discloses non-transitory machine readable medium embodying instructions that, when executed cause a first electronic device (Fig. 1: mobile wireless devices: 10,12,14,16 and 20 [0025]) to:
ISP 24) to log into a user (mobile wireless device 20 may be configured to provide high-signal-strength access to the Interne, provided by the ISP 24 via an LTE network [0025]);
monitor at least a connection quality value associated with a network connection to a network (Fig. 2, step 212...mobile wireless device may determine whether its own communication capabilities (such as signal strength) are adequate...[0027; 0036]), wherein the network connection utilizes a first communication protocol (HTTP ...[0022]);
send to a second electronic device (upon approval of the request to join, the mobile wireless device may send its communication information, to be received by other devices in the community...[0034]), via a second communication protocol (D2D communication protocol; such as Wi-Fi, BlueToothRTM., NFC, FlashLing, and the like), information associated with the connection quality value (the mobile wireless device configured to engage in communication information exchange, e.g., communicate to and receive from other mobile wireless device communication information associated with the devices ’ ability to communicate with the internet...the communication information may include: signal strength, mobile technology information, available bandwidth capacity, and the like...[0019]);
responsive to sending the information associated with the connection quality value, receive, from the second electronic device via the second communication protocol (D2D communication protocol; such as Wi-Fi, BlueToothRTM., NFC, FlashLing, and the like), a request to initiate a tethering connection (mobile wireless device 12 may not have the ability to access the internet or otherwise execute the task in a desirable manger...mobile wireless device 12 may select, among other devices in the tethering-eligible community (devices 10, 14, 16 and 20, for example, higher quality of service via the wireless network), based on the communication information provided to the mobile wireless device 12 by other mobile wireless device in the community... [0027].....The mobile wireless device may receive communication information from a tethering-eligible mobile wireless device [0019, 0026, 0041, 0063]), wherein the second electronic device also communicates with the serve provider server to log into the user account associated with the user (the process 400[fig. 4] describes an example of managing a tethering-eligible community of mobile wires device. A computing device (e.g., server) may be configure dot manage the tethering-eligible community of mobile wireless device [0043]. A community managing component may establish (e.g. based on a user input or determine) eligibility criteria on which basis a community of mobile wireless devices as formed. Eligibility criteria may include: common location, common ownership, common identifier, and the like [0044]. The community management component may demand that the requesting mobile wireless device authenticate with the community, e.g., provide a password, passphrase or another common identifier...based on the determination, the community management may deny or grant request to join [0046]);
establish the tethering connection with the second electronic device (...if the selected mobile wireless device allows tethering may tether to the selected mobile wireless the mobile wireless device [0039]); and
connect the second electronic device to the network through the network connection via the tethering connection (Fig. 2, steps 212- 220; 10039]). In addition, Hassan discloses that the mobile wireless devices in the community may be configured to communicate with each other and therefore transmit their own communication information to other mobile wireless with the devices' ability to communicate with the Internet over the wireless communication network (0019, 0035). Based on the communicated information, the mobile device may select (step 216), among the community of tethering-eligible mobile wireless devices, a mobile wireless device with most suitable communication characteristics. For example, the mobile wireless device may determine that signal strength of another mobile wireless device may be above a predetermined threshold required for task completion (that may provide better connectivity with the Internet... [0036-0037]) {claimed: create a first wireless network to be connected to by the second electronic device for the tethering connection or otherwise connect to a second wireless network created by the second electronic device for the tethering connection with the first electronic device}. However, Hassan does not expressly discloses: perform a negotiation with the second electronic device to determine whether the first electronic device will operate as a host device or as a client device for tethering connection.
Bandyopadhyay teaches wireless data transfer with improved transport mechanism selection. More specifically, Bandyopadhyay teaches that a device may include a near field communication NFC circuit configured to initiate a data transfer between a first communication device and a second communication device. Authentication and security key sharing can be accomplished over an initial NFC connection [Abstract, 0032].  As shown in Fig, 2, a wireless communication device with transport mechanism selection circuit 202, which coupled to a number of wireless transport communication circuits including NFC 206, WiFi communication circuit 208, Soft AP communication circuit 210 and WiFi-Direct communication circuit 214. In addition, Bandyopadhyay teaches WiFi-Direct technology provides point to point Owner while the other device acts as a WiFi-Direct client in that group. The process of determining the Group Owner may be done through negotiation or autonomously [0032].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Hassan with the teaching of Bandyopadhyay in order to provide a system for wireless data transfer with improved transport mechanism selection [0015].

Regarding claim 23, Hassan discloses a method comprising:
communicating, by a first electronic device, with a service provider server (ISP 24) to log into a user (mobile wireless device 20 may be configured to provide high-signal-strength access to the Interne, provided by the ISP 24 via an LTE network [0025]);
monitoring, by the first electronic device, at least a connection quality value associated with a network connection to a network (Fig. 2, step 212...mobile wireless device may determine whether its own communication capabilities (such as signal strength) are adequate...[0027; 0036]), wherein the network connection utilizes a first communication protocol (HTTP ...[0022]);
Sending, by the first electronic device to a second electronic device (upon approval of the request to join, the mobile wireless device may send its communication information, to be received by other devices in the community...[0034]), via a second communication protocol (D2D communication protocol; such as Wi-Fi, BlueToothRTM., NFC, FlashLing, and the like), information associated with the connection quality value (the mobile wireless device configured to engage in communication information exchange, e.g., communicate to and receive from other mobile wireless device communication information associated with the devices ’ ability to communicate with the internet...the communication information may include: signal strength, mobile technology information, available bandwidth capacity, and the like...[0019]);
responsive to sending the information associated with the connection quality value, receiving, by the first electronic device and from the second electronic device via the second communication protocol (D2D communication protocol; such as Wi-Fi, BlueToothRTM., NFC, FlashLing, and the like), a request to initiate a tethering connection (mobile wireless device 12 may not have the ability to access the internet or otherwise execute the task in a desirable manger...mobile wireless device 12 may select, among other devices in the tethering-eligible community (devices 10, 14, 16 and 20, for example, higher quality of service via the wireless network), based on the communication information provided to the mobile wireless device 12 by other mobile wireless device in the community... [0027].....The mobile wireless device may receive communication information from a tethering-eligible mobile wireless device [0019, 0026, 0041, 0063]), wherein the second electronic device also communicates with the serve provider server to log into the user account associated with the user (the process 400[fig. 4] describes an example of managing a tethering-eligible community of mobile wires device. A computing device (e.g., server) may be configure dot manage the tethering-eligible community of mobile wireless device [0043]. A community managing component may establish (e.g. based on a user input or determine) eligibility criteria on which basis a community of mobile wireless devices as formed. Eligibility criteria may include: common location, common ownership, common identifier, and the like [0044]. The community management component may demand that the requesting mobile wireless device authenticate with the community, e.g., provide a password, passphrase or another common identifier...based on the determination, the community management may deny or grant request to join [0046]);
establishing by the first electronic device and with the second electronic device the tethering connection (...if the selected mobile wireless device allows tethering may tether to the selected mobile wireless the mobile wireless device [0039]); and
connecting, by the first electronic device, the second electronic device to the network through the network connection via the tethering connection (Fig. 2, steps 212- 220; 10039]). In addition, Hassan discloses that the mobile wireless devices in the community may be configured to communicate with each other and therefore transmit their own communication information to other mobile wireless devise and receive communication information from the other mobile wireless devices, e.g., communication information associated with the devices' ability to communicate with the Internet over the wireless communication network (0019, 0035). Based on the communicated information, the mobile device may select (step 216), among the community of tethering-eligible mobile wireless devices, a mobile wireless device with most suitable communication characteristics. For example, the mobile wireless device may determine that signal strength of another mobile wireless device may be above a predetermined threshold required for task completion (that may provide better connectivity with the Internet... [0036-0037]) {claimed: create a first wireless network to be connected to by the second electronic device for the tethering connection or otherwise connect to a second wireless network created by the second electronic device for the tethering connection with the first electronic device}. However, Hassan does not expressly discloses: perform a negotiation with the second electronic device to determine whether the first electronic device will operate as a host device or as a client device for tethering connection.
Owner while the other device acts as a WiFi-Direct client in that group. The process of determining the Group Owner may be done through negotiation or autonomously [0032].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Hassan with the teaching of Bandyopadhyay in order to provide a system for wireless data transfer with improved transport mechanism selection [0015].

Regarding claim 31, Hassan discloses a first electronic device, comprising:
at least one processor (processor 704, Fig. 7); and
a non-transitory, machine-readable medium storing instructions [0068], when executed, cause the at least one processor to:
communicate with a service provider server (ISP 24) to log into a user account that associated with a user (mobile wireless device 20 may be configured to provide high-signal-strength access to the Interne, provided by the ISP 24 via an LTE network [0025]);
(Fig. 2, step 212...mobile wireless device may determine whether its own communication capabilities (such as signal strength) are adequate...[0027; 0036]), wherein the network connection utilizes a first communication protocol (HTTP ...[0022]);
send, to a second electronic device (upon approval of the request to join, the mobile wireless device may send its communication information, to be received by other devices in the community...[0034]), via a second communication protocol (D2D communication protocol; such as Wi-Fi, BlueToothRTM., NFC, FlashLing, and the like), information associated with the connection quality value (the mobile wireless device configured to engage in communication information exchange, e.g., communicate to and receive from other mobile wireless device communication information associated with the devices ’ ability to communicate with the internet...the communication information may include: signal strength, mobile technology information, available bandwidth capacity, and the like...[0019]);
responsive to sending the information associated with the connection quality value, receive, from the second electronic device via the second communication protocol (D2D communication protocol; such as Wi-Fi, BlueToothRTM., NFC, FlashLing, and the like), a request to initiate a tethering connection (mobile wireless device 12 may not have the ability to access the internet or otherwise execute the task in a desirable manger...mobile wireless device 12 may select, among other devices in the tethering-eligible community (devices 10, 14, 16 and 20, for example, higher quality of service via the wireless network), based on the communication information provided to the mobile wireless device 12 by other mobile wireless device in the community... [0027].....The mobile wireless device may receive communication information from a tethering-eligible mobile wireless device [0019, 0026, 0041, 0063]), wherein the second electronic device also communicates with the serve provider server to log into the user account associated with the user (the process 400[fig. 4] describes an example of managing a tethering-eligible community of mobile wires device. A computing device (e.g., server) may be configure dot manage the tethering-eligible community of mobile wireless device [0043]. A community managing component may establish (e.g. based on a user input or determine) eligibility criteria on which basis a community of mobile wireless devices as formed. Eligibility criteria may include: common location, common ownership, common identifier, and the like [0044]. The community management component may demand that the requesting mobile wireless device authenticate with the community, e.g., provide a password, passphrase or another common identifier...based on the determination, the community management may deny or grant request to join [0046]);
establish the tethering connection with the second electronic device (...if the selected mobile wireless device allows tethering may tether to the selected mobile wireless the mobile wireless device [0039]); and
connect the second electronic device to the network through the network connection via the tethering connection (Fig. 2, steps 212- 220; 10039]). In addition, Hassan discloses that the mobile wireless devices in the community may be configured to communicate with each other and therefore transmit their own communication information to other mobile wireless devise and receive communication information from the other mobile wireless devices, e.g., communication information associated with the devices' ability to communicate with the Internet over the wireless communication network (0019, 0035). Based on the communicated most suitable communication characteristics. For example, the mobile wireless device may determine that signal strength of another mobile wireless device may be above a predetermined threshold required for task completion (that may provide better connectivity with the Internet... [0036-0037]) {claimed: create a first wireless network to be connected to by the second electronic device for the tethering connection or otherwise connect to a second wireless network created by the second electronic device for the tethering connection with the first electronic device}. However, Hassan does not expressly discloses: perform a negotiation with the second electronic device to determine whether the first electronic device will operate as a host device or as a client device for tethering connection.
Bandyopadhyay teaches wireless data transfer with improved transport mechanism selection. More specifically, Bandyopadhyay teaches that a device may include a near field communication NFC circuit configured to initiate a data transfer between a first communication device and a second communication device. Authentication and security key sharing can be accomplished over an initial NFC connection [Abstract, 0032].  As shown in Fig, 2, a wireless communication device with transport mechanism selection circuit 202, which coupled to a number of wireless transport communication circuits including NFC 206, WiFi communication circuit 208, Soft AP communication circuit 210 and WiFi-Direct communication circuit 214. In addition, Bandyopadhyay teaches WiFi-Direct technology provides point to point communication, which is one device acts as a WiFi-Direct Group Owner while the other device acts as a WiFi-Direct client in that group. The process of determining the Group Owner may be done through negotiation or autonomously [0032].


Regarding claim 17, Hassan in view of Bandyopadhyay discloses all the claim limitations as stated above. Further, Hassan discloses wherein the tethering connection utilizes the second communication protocol (D2D, Wi-Fi, BlueToothfRTM., NFC, FlashLing, and the like).

Regarding claims 18, 24 and 33, Hassan in view of Bandyopadhyay discloses all the claim limitations as stated above. Further, Hassan discloses wherein the instructions further cause the first electronic device to:
receive information associated with another connection quality value associated with another network connection associated with a third electronic device (the mobile wireless device may receive communication information from a tethering-eligible mobile wireless devices [0019. 0026, 0041, 0063]);
initiating an additional tethering connection with the third electronic device based at least in part on a comparison of the connection quality value and the other connection quality value (Fig. 2, steps 216 and 218; [0027, 0037]);
connect to the network through the other network connection associated with the third device via the additional tethering connection (a mobile wireless device’s identifying a community of tethering-eligible mobile wireless devices and subsequent tethering to another tethering-eligible mobile wireless device is triggered by a necessity to complete a particular task assigned to the mobile wireless device...[0040]): and
when the mobile wireless device select another mobile wireless device that is suitable for the task completion and if the selected mobile wireless device allows tethering, the mobile wireless device may tether to the selected mobile wireless device and connect to the Internet..,[0039]).

Regarding claim 32, Hassan in view of Bandyopadhyay discloses all the claim limitations as stated above. Further, Hassan discloses wherein the tethering connection utilizes the second communication protocol (D2D communication protocol; such as Wi-Fi, BlueToothRTM., NFC, FlashLing, and the like).

Claims 19-22, 25-29, 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassan in view of  Bandyopadhyay as applied to claims 16, 23 and 31 above, and further in view of Ko et al. (US 2015/0351004).
Regarding claims 19, 25 and 34, Hassan et al. in view of Bandyopadhyay discloses all the claim limitations as stated above. Further, Hassan discloses the community management component may demand that the requesting mobile wireless device authenticate with the community, e.g., provide a password, passphrase or another common identifier…...based on the determination, the community management may deny or grant request to join [0046]. In addition, Hassan discloses that the mobile wires devices in the community may be enabled to send, and receive, communication information associated with each mobile wireless device’s communication capability, such as signal strength, available bandwidth, capacity, technology 
Ko teaches (Fig. 4) that when client device 100 is logged in to an account with a service provider, the service provider recognizes client device 100 as a new device and adds the client device to a record of known devices [Steps 400-404 and 055-0057]. In addition to adding client device 100 to the record of known devices, the service provider electronic device sends a message to other devices in the record of known devices to cause each other device to perform a preliminary paring operation with client device 100 [0058]. The message is encrypted and decrypted by sending and receiving electronic devices. The encryption and decryption may be performed by using corresponding encryption and decryption keys acquired from service provider electronic device. In this way, client device and tethering device can verify that the messages are from authorized devices [0097].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to add system that the first electronic device provide to the second device, the authentication information received from the service provider server, such as that suggested by Ko, in the system of Hassan in view of Bandyopadhyay in order to enable the client device to activate the tethering service on the tethering device without a user performing one or more operations to manually activate the tethering service. This improves the overall user experience for the client device and/or the tethering device [0024].
Regarding claims 20 and 26, Hassan in view of Bandyopadhyay discloses all the claim limitations as stated above. Further, Hassan discloses wherein the authentication information associated with the first electronic device comprises a security token (mobile wireless device authenticate with the community, e.g., provide a password, passphrase or another common identifier [0046]). Further, Bandyopadhyay teaches that Authentication and security key sharing can be accomplished over an initial NFC connection [0032; 0039]. In addition, Ko teaches (Fig. 4) that when client device 100 is logged in to an account with a service provider, the service provider recognizes client device 100 as a new device and adds the client device to a record of known devices [Steps 400-404 and 055-0057]. In addition to adding client device 100 to the record of known devices, the service provider electronic device sends a message to other devices in the record of known devices to cause each other device to perform a preliminary paring operation with client device 100 [0058]. The message is encrypted and decrypted by sending and receiving electronic devices. The encryption and decryption may be performed by using corresponding encryption and decryption keys acquired from service provider electronic device. In this way, client device and tethering device can verify that the messages are from authorized devices [0097].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to add system that the first electronic device provide to the second device, the authentication information received from the service provider server, such as that suggested by Ko, in the system of Hassan in view of Bandyopadhyay in order to enable the client device to activate the tethering service on the tethering device without a user performing one or more operations to manually activate the tethering service. This improves the overall user experience for the client device and/or the tethering device [0024].
Regarding claims 21, 27 and 35, Hassan in view of Bandyopadhyay discloses all the claim limitations as stated above. Further, Bandyopadhyay teaches that Authentication and security key sharing can be accomplished over an initial NFC connection [0032; 0039].  In addition, Ko teaches (Fig. 4) that when client device 100 is logged in to an account with a service provider, the service provider recognizes client device 100 as a new device and adds the client device to a record of known devices [Steps 400-404 and 055-0057]. In addition to adding client device 100 to the record of known devices, the service provider electronic device sends a message to other devices in the record of known devices to cause each other device to perform a preliminary paring operation with client device 100 [0058]. The message is encrypted and decrypted by sending and receiving electronic devices. The encryption and decryption may be performed by using corresponding encryption and decryption keys acquired from service provider electronic device. In this way, client device and tethering device can verify that the messages are from authorized devices [0097].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to add system that the first electronic device provide to the second device, the authentication information received from the service provider server, such as that suggested by Ko, in the system of Hassan in view of Bandyopadhyay in order to enable the client device to activate the tethering service on the tethering device without a user performing one or more operations to manually activate the tethering service. This improves the overall user experience for the client device and/or the tethering device [0024].
Regarding claims 22, 28 and 29, Hassan in view of Bandyopadhyay discloses all the claim limitations as stated above. In addition, Ko teaches after authenticating the second electronic device, store a device address of the second electronic device in a group of addresses 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to add system that stores a device address of the second electronic device in a group of addresses associated with devices that have been previously authenticated by the first electronic device such as that suggested by Ko, in the system of Hassan in view of Bandyopadhyay in order to enable the client device to activate the tethering service on the tethering device without a user performing one or more operations to manually activate the tethering service. This improves the overall user experience for the client device and/or the tethering device [0024].

Response to Arguments
Applicant’s arguments with respect to claims 16-29 and 31-35 have been considered but are moot because the arguments do not apply to some of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091.  The examiner can normally be reached on Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


SABA TSEGAYE
Primary Examiner
Art Unit 2467


/SABA TSEGAYE/Examiner, Art Unit 2467                                                                                                                                                                                                        March 4, 2021